DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 09/15/2022 has been entered.  Claims 1, 4, 6-7, 10-18, 26-27 and 29-31 remain pending in the application.  Claims 14-18 remain withdrawn from consideration.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 13, 26-27 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over McCloud et al. US 8,827,664, in view of Hansen et al. US 6,987,246 and Zheng et al. CN 202121448, in further view of Sieghartner US 3,734,697, as an evidentiary reference.

With respect to Claims 1 and 26, McCloud et al. disclose a ceiling fan (Column 2, lines 6-7) comprising: a motor 10 having a motor shaft 20 with opposing ends (see top and bottom in Figure 3, portrait view), with the motor shaft having an outer diameter (O.D. of 20, see Figure 3); a motor housing 13 encasing the motor 10 (see Figure 1); a plurality of blades coupled to the motor (see Claim 1, line 3); a downrod 12 having an outer diameter (see Figure 4) and a pair of downrod mounting apertures (60 left and right, see Figure 5); a mounting fastener 62; and a motor adapter 14 coupled to the motor housing (via 43, see Figure 4) and defining a cavity (52 above 53, and 46 below 53 in Figure 5) separated (at 53) into an upper cavity (52 above 53, see Figure 5) having an upper cavity inner diameter (I.D. of 53) and a lower cavity (46 below 53 in Figure 5, cavity surrounding shaft 20 see 50) having a lower cavity inner diameter (I.D. of 50), and the motor adapter 14 including a pair of fastener apertures 58/59; wherein the motor shaft 20 is located within the cavity (52 above 53, and 46 below 53 in Figure 5), the motor shaft 20 extends through the lower cavity (46 below 53 in Figure 5, cavity surrounding shaft 20 see 50) and into the upper cavity (see portion of 20 above 53 in Figure 4), and the mounting fastener 62 passes through (see Figures 4-5) the pair of downrod mounting apertures (60 left and right, see Figure 5) and the pair of fastener apertures 58/59.  Although McCloud et al. disclose most of the limitations of the claim, McCloud et al. is silent on the outer diameter of the motor shaft is greater than the lower cavity inner diameter to form a press-fit connection between the motor shaft and the motor adapter at the lower cavity.  Hansen et al. disclosing a motor/fan connection (32/34/30/28, see Figure 1), specifically teach the “fan 28 and the atomizer cup 30 can be mounted to the motor shaft 34 by any suitable connection, such as a press-fit, threaded fastener or slot pin and connection” (Column 4, lines 58-61).  Hansen et al. identifies a finite number of solutions, i.e. press-fit, threaded fasteners and slot pin and connection, each achieving the same predictable result, making it obvious, to one of ordinary skill in the art, to try the different known solutions, press-fit, threaded connection or slot pin and connection because the results are equivalent. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have sized the diameters of the cavity and shaft to produce a press-fit as taught by Hansen et al., instead of the threaded connection disclosed by McCloud et al. because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense” (MPEP 2143(E)). 
Although the combination of prior art teach most of the limitations of the claim, including McCloud et al. disclosure of the motor shaft 20 located within the upper cavity (see portion of 20 above 53 in Figure 4) and Hansen et al. teachings of a press-fit connection (Column 4, lines 58-61), the combination of prior art is silent on a second connection holding the shaft.  Zheng et al. disclosing a fan 2 shaft 4 connection (see Figure 1), specifically teach supplementing a press-fit connection (see machine translation, Paragraph 0018, line 3, machine translation included with reference) of a fan 2 motor shaft 1 with a threaded nut 4.  Zheng et al. teach using the threaded nut bearing against the fan so as to provide a more secure connection (see machine translation, Paragraph 0018, lines 1-13).  Zheng et al. teach the connection eliminated vibration and noise (see machine translation Paragraph 0019, lines 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a locking nut on the motor shaft as taught by Zheng et al. and the lower cavity press-fit connection disclosed by the combination of prior art, to have advantageously provide a more secure connection that eliminates vibration and noise.
Although the combination of prior art teaches most of the limitations of the claim, including a threaded nut at the end of the fan motor shaft to provide a more secure connection between the press-fit motor shaft and the lower cavity, the prior art is silent on the motor shaft is swaged such that one end of the opposing ends of the motor shaft within the upper cavity has a diameter that is greater than the outer diameter of the motor shaft within the lower cavity.  However, as evidenced by Sieghartner, it was old and well known in the art, to swage an end of a shaft press-fitted to another structure in order to provide a more secure connection between the shaft the other structure (Column 2, line 9-22, see Figures 1, 2 and 4).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have swaged the end of the press-fit shaft because as evidenced by Sieghartner, it was old and well known in the art to do so. Applicant should note that both Zheng et al. and Sieghartner teach a finite number of providing redundant connections for a press-fit connection, i.e. an additional threaded nut at the end of the shaft (Zheng et al.) or an additional swage at the end of the shaft (Sieghartner). Thus, one of ordinary skill in the art would have found it obvious to try the different known solutions because as it has been held, "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense” (MPEP 2143(E)). 
With respect to the greater diameter of the shaft in the upper cavity verse the lower cavity.  The swaging of the shaft will result in an increase in the diameter of the shaft in the upper cavity.

With respect to Claim 10, as it depends from Claim 1, Sieghartner further teaches the swaged end 34 (left side of 10 in Figure 4, portrait view) of the motor shaft 14 defines a lip (see 34 in Figure 4).

With respect to Claim 13, as it depends from Claim 1, McCloud et al. disclose a weep hole 56 disposed within the motor adapter 14 providing fluid communication between the cavity (52 above 53, and 46 below 53 in Figure 5) and a space external of the motor adapter (outside 14, see Figure 5).

With respect to Claim 27, as it depends from Claim 26, McCloud et al. disclose a downrod 12 extending into the upper cavity (52 above 53, see Figure 5) and coupled (see 62) to the motor adapter 14.

With respect to Claim 30, as it depends from Claim 26, Sieghartner further teaches the swaged end 34 (left side of 10 in Figure 4, portrait view) of the motor shaft 14 defines a lip (see 34 in Figure 4) providing an interference for securing (Column 2, lines 19-21) the motor shaft 14 to the adapter 10.

With respect to Claim 31, as it depends from Claim 26, McCloud et al. disclose a weep hole 56 disposed within the upper cavity (52 above 53, see Figure 5) of the motor adapter 14 providing fluid communication between the upper cavity (52 above 53, see Figure 5) and a space external (outside 14, see Figure 5) of the motor adapter 14.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCloud et al., in view of Hansen et al., Zheng et al. and Sieghartner (all mentioned previously), in further view of, Tang US 6,311,943.

With respect to Claim 4, as it depends from Claim 1, although the combination of prior art disclose most of the laminations of the claim, including McCloud et al. disclosure of a downrod 12, and a motor adapter 14 extending above the motor housing 13, the combination of prior art is silent on a cap slidably disposed around the downrod wherein the cap slides along the downrod to cover the motor adapter extending above the motor housing.  Tang disclosing a ceiling fan (see title), specifically teaches a cap 40 slidably (Column 3, lines 14-15) disposed around the downrod 20 wherein the cap slides along the downrod (Column 3, lines 15-20) to cover the motor adapter 32/43 (see Figure 4) extending above (40 is above 30) the motor housing (Column 2, lines 38-39).  Tang teaches the cap advantageously centered the adaptor (Column 3, lines 36-41).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention; to have used the cap taught by Tang, in the pump disclosed by McCloud et al., to have advantageously centered the adaptor.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McCloud et al., in view of Hansen et al., Zheng et al. and Sieghartner (all mentioned previously), in further view of Ghosh US Pub. 2010/0319224, as an evidentiary reference.

With respect to Claims 6, as it depends from Claims 1, although combination of prior art disclose most of the laminations of the claim, including McCloud et al. disclosure of a downrod 12 and an upper cavity (52 above 53, see Figure 5), the combination of prior art is silent on the outer diameter of the downrod is 0.005 inches smaller than the upper cavity inner diameter.  However, as evidenced by Ghosh it was old and well known in the art of supports, to use the outer diameter of a downrod 110 is 0.005 inches smaller (Paragraph 0020, lines 24-27) than an upper cavity 122 inner diameter (I.D. of 122).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention; to have used the 0.005 inches of difference as evidenced by Ghosh, in the pump disclosed by McCloud et al., because it was old and well known in the art to do so.  
Also, it has been held that “where the only difference between the prior art and the claim was recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not preform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 US 830,225 SPQ 232 (1984).

Claims 7 and 29, are rejected under 35 U.S.C. 103 as being unpatentable over McCloud et al., in view of Hansen et al., Zheng et al. and Sieghartner (all mentioned previously), in further view of Koehl et al. US 4,491,421, as an evidentiary reference.

With respect to Claims 7 and 29, as they depend from Claims 1 and 27, respectively, although the combination of prior art disclose most of the laminations of the claim, including McCloud et al. disclosure of a connection between the motor shaft 20 and the lower cavity (46 below 53 in Figure 5, cavity surrounding shaft 20 see 50), and Sieghartner teachings of a pressed/swaged connection (Column 2, lines 9-10); the combination of prior art is silent on the press-fit connection is defined by the outer diameter of the motor shaft being greater than the lower cavity inner diameter by 0.0005 inches.  However, as evidenced by Koehl et al. it was old and well known in the art to use an outer diameter of a shaft 38 being greater than the diameter of a lower cavity 50 by 0.0005 inches (0.0005 is within the range 0.0001-0.001 inches, Column 7, lines 38-39).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention; to have used the 0.0005 inches of difference as taught by Koehl et al., in the pump disclosed by the combination of prior art, because as evidenced by Koehl et al., it was old and well known in the art to do so.
Further, it has been held that “where the only difference between the prior art and the claim was recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not preform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 US 830,225 SPQ 232 (1984).


Claims 11-12, are rejected under 35 U.S.C. 103 as being unpatentable over McCloud et al., in view of Hansen et al., Zheng et al. and Sieghartner (all mentioned previously), in further view of Richardson et al. US Pub. 2008/0286111.

With respect to Claim 11, as it depends from Claim 1, although the combination of prior art disclose most of the laminations of the claim, including McCloud et al. disclosure of fastener apertures 58/59, the combination of prior art silent on a ratcheting fastener disposed adjacent to and extending partially over at least one of the fastener apertures.  Richardson et al. disclosing a ceiling fan (Paragraph 0007, lines 1-2) specifically teach a ratcheting fastener 27 disposed adjacent to and extending partially over at least one 25 of the fastener apertures (see Figure 1).  Richardson et al. teach the ratcheting fastener advantageously facilitated mounting of the fan (Paragraph 0005, lines 3-4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention; to have used the ratcheting fastener taught by Richardson et al., in the pump disclosed by McCloud et al., to have advantageously facilitated mounting of the fan.  

With respect to Claim 12, as it depends from Claim 11, Richardson et al. further teach mounting fastener 26 comprises a threaded portion (Paragraph 0013, lines 14-15) and the ratcheting fastener 27 threadably receives the threaded portion (see Figure 2).


Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive.

Applicant’s arguments, see Remarks, Page 6 to Page 10, are directed toward Sieghartner being non-analogous art.
In response to Applicant’s arguments, see Remarks, Pages 6-10, with respect to the second prong of the analogous art test, namely the “Examiner has incorrectly identified the problem to solved”, Applicants suggest that the problem they are trying to solve is “eliminating the commonly used threaded connection between the motor shaft and the motor adaptor which prevents potential loosening of the connection” (Remarks Page 7, lines 7-8).  However, as cited in the specification (Paragraph 0046, as published), “eliminating the commonly used threaded connection between the motor shaft and the motor adaptor which prevents potential loosening of the connection” is a singularly mentioned side effect (i.e. “Additionally”) of providing “a secure fit” (see Applicants disclosure Paragraph 0046 as published).
Applicant’s disclosure (Paragraph 0037, lines 6-7, as published) specifically cites the “swaged end 114 provides a redundant interference for securing the motor shaft 22 to the motor adapter 24”.  And in Paragraph 0045, lines 7-9 (as published), the problem is again cited as the “extending portion can be swaged to have a width greater than the lower cavity to provide a redundancy beyond the press-fit attachment of the motor shaft”.  Also the problem is restated in Paragraph 0062, lines 4-6, (as published), as the “swaged end of the motor shaft 310 formed by the swaging finger 276 provides a redundancy for permanently securing the motor shaft 310 to the motor adapter 200”.
As cited in the previous Office action (see Page 5, second paragraph) the Examiner’s understanding of the problem faced by the inventor, as reflected in the specification, was “the swaged part acts as a redundant connection between two members that are press-fitted together”.  The fact that additional outcomes (e.g. “eliminating the commonly used threaded connection…which prevents potential loosening of the connection”) result from the application of the solution, does not alter the problem being solved i.e. providing a secure redundant fit.
“In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem. "In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)).  In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011); see MPEP 2141.01(a)I, second paragraph.  
The fact that, Applicant’s specification discloses the desire to “provide a redundancy beyond the press-fit attachment” is sufficient evidence that the Examiner’s understanding was in fact commended to the inventor's attention in considering his problem.  Accordingly Sieghartner is reasonable pertinent to the problem being solved by Applicants and is analogous prior art.

In response to Applicant’s arguments, see Remarks, Page 9, lines 4-15, with respect to the combination of prior art, these arguments have been considered but are moot because the new grounds of rejections cited above.  For example, Sieghartner is no longer used to teach the press-fit.

In response to Applicant’s arguments, see Remarks, Page 9, line 18 to Page 10, line 7, with respect to the dependent claims, absent specific arguments the Examiner cannot respond specifically.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
12/15/2022
/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746